Citation Nr: 1420531	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  12-17 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 
INTRODUCTION

The Veteran had active service from August 1980 until retirement in August 2000.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  Jurisdiction over the case was subsequently returned to the RO in Muskogee, Oklahoma.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2013 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing is of record. 


FINDING OF FACT

Bilateral hearing loss disability and tinnitus are etiologically related to acoustic trauma sustained in active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that he has bilateral hearing loss disability and tinnitus as a result of acoustic trauma sustained in active service.  Specifically, the Veteran asserts that he was regularly exposed to large and small arms fire in the course of the training and duties associated with his military occupational specialty (MOS) of infantryman and that he routinely fired large and small arms without hearing protection.

A review of the Veteran's service personnel records shows that the Veteran spent the majority of his time in active service assigned to both infantry and combat units.  Therefore, the Board concedes the Veteran's exposure to acoustic trauma while in active service.  

A review of the Veteran's service medical records shows that while he did not have bilateral hearing loss disability for VA purposes at the time of retirement from active service, his hearing acuity did undergo a significant shift while he was in active service.  Further, the Veteran has reported that he first experienced noticeable symptoms of bilateral hearing loss disability in the 1980s and that he first experienced symptoms of tinnitus in the 1990s.  He has reported that the symptoms of both bilateral hearing loss disability and tinnitus have continued since in-service onset.  

The Veteran is competent to report when he first experienced hearing loss and tinnitus and that the symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible.

At a February 2012 VA audiology examination, the examiner diagnosed bilateral sensorineural hearing loss and tinnitus.  The examiner opined that it was less likely as not that the Veteran's bilateral hearing loss disability was caused by or a result of an event in active service.  The examiner noted that a review of the record showed hearing well within normal limits throughout the Veteran's active service.  Further, the examiner noted that once exposure to noise was discontinued, there was no significant further progression of hearing loss as a result of the noise exposure.  Therefore, the examiner found that any hearing loss measured after the noise exposure ceased could not have been caused by high intensity noise exposure during active service.  Additionally, the examiner noted that the Veteran was not a combat Veteran and so, was only exposed to hazardous noise during training and that the Veteran had post-service noise exposure in the form of being a police officer and recreational hunter.  The examiner also opined that it was at least as likely as not that the Veteran tinnitus was related to his bilateral hearing loss disability. 

The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 vet. App. 614 (1992).  In this case, the Board declines to accept the VA examiner's opinions regarding the etiology of the Veteran's bilateral hearing loss disability and tinnitus as the VA examiner did not sufficiently support the conclusions reached.  The examiner noted that the Veteran's hearing was within normal limits at separation, but did not account for the threshold shifts in the Veteran's hearing acuity during active service.  Further, the examiner noted that the Veteran's lack of combat experience limited his noise exposure.  However, considering the Veteran's MOS and training, the Board finds that to be a misinterpretation of the service records, as his specialty involved significant noise during service.  Therefore, the Board finds that the VA opinion is inadequate and cannot service as the basis of a denial of entitlement to service connection.  

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Veteran is competent to identify reduced hearing acuity and tinnitus and his statements have been found credible. 

In sum, the Board has conceded acoustic trauma during active service.  The Veteran has competently reported that he first experienced hearing loss and tinnitus while in active service and that he has continued to experience both since that time and those statements have been found credible by the Board.  While there is a medical opinion of record indicating that the Veteran's currently diagnosed bilateral hearing loss disability and tinnitus are not related to his noise exposure in active service, that opinion does not consider all the pertinent facts and does not provide a complete, thorough, and detailed rationale supporting the conclusions made.  The Veteran's contentions show a change in hearing acuity during service and he has credibly reported tinnitus during service.  He has also credibly asserted a continuity of symptomatology since service.  Furthermore, he is current diagnosed with tinnitus and hearing loss that constitutes a disability for VA purposes.  38 C.F.R. § 3.385 (2013).

Accordingly, the Board finds that the evidence for and against the claims of entitlement to service connection for bilateral hearing loss disability and tinnitus is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss disability and tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


